MATTHIAS, J.
1. By virtue of the provisions of the Administrative Code, Section 154-1 et seq., General Code, the Department of Industrial Relations became the successor of the Industrial Commission with reference to the powers to be exercised and duties to be performed pursuant to the provisions of Section 7630-1, General Code.
2. The provisions of such code require the administration of the affairs of that department by the director of Industrial Relations and provide for the keeping within the department such records and journals as are necessary to exhibit its official acts and pro-’ ceedings. A letter addressed to a board of education, signed only by the chief of the division of factory inspection, giving notice that the use of a school building is prohibited unless designated changes are made by a specified time, there being no record of any official action by the department with reference to such matter or showing any authority conferred upon the chief of division of factory inspection relative thereto, is not an order of the department whereon may be predicated action of a board of education to issue and sell bonds of the district for the erection of a new school building, pursuant to the provisions of Section 7630-1, General Code, as it existed April 9, 1923.
Judgment affirmed.
Marshall, C. J., Jones, Day, Allen, Kinkade and Robinson, JJ., concur. '